DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 16/635,694 filed on 1/31/2020 with effective filing date 8/7/2017. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hans et al. DE19528376 (IDS) in view of Pluss et al. US 2015/0028007 A1. 
Per claim 1, Hans et al. discloses a machining center for cutting materials, consisting of a cutting machine and a setting device (para: 44 & fig. 2, e.g. for a measuring section according to FIG. 2, the evaluation unit is a self-sufficient data processing device that is independent of the machine tool and has access to individual files of the machine tool only for data exchange), wherein the setting device has a positioning apparatus, an illumination apparatus and an image sensor (para: 21 & fig. 2, e.g. measuring section with multi-beam transmitter and a row of photodiodes, with which the tool is detected on both sides), wherein the positioning apparatus holds a tool unit to be illuminated by way of the illumination apparatus in front of the image sensor such that the image sensor is partially shaded by the tool unit (para: 34, e.g. a CCD camera system in which the photodiodes are arranged in a matrix can also be used as the measuring section; with such a device, not only one measuring point 7 on each side of the tool 3, but also a whole series of measuring points 7 depending on the number of lines are recorded with each recording), wherein the image sensor has a greater maximum extent in at least one spatial coordinate direction than the tool unit in the same spatial coordinate direction (para: 26 & fig. 2, e.g. an analogous effect also arises when the light beam 4 is initially interrupted by the tool 3 and,
as it continues to move in the direction of the X-axis, strikes the photodiode again at the point
of tangency). 
Hans et al. fails to explicitly disclose in that the enveloping contour of the tool unit is determined using the value for the extent of the shaded area.
Pluss et al. however in the same field of endeavor teaches  in that the enveloping contour of the tool unit is determined using the value for the extent of the shaded area (para: 66-67, e.g. in the event that the enveloping surface HF runs within the target enveloping area HR at every location, the outer shape or the contour, respectively, of the rotary tool 21 or of the working surface 23, respectively, corresponds to the specification; in the case of the example illustrated in FIG. 4, it can be seen that the actual enveloping surface HF runs outside of the target enveloping area HR at a plurality of locations).
Therefore, in view of disclosures by Pluss et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Hans et al. and Pluss et al. in order to process rotationally drivable rotary tool, comprising (i) a control device that specifies the target enveloping area for the rotary tool around the rotational axis of the rotary tool. 
Per claim 2, Hans et al. further teaches the machining center as claimed in claim 1, wherein the image sensor has a greater maximum extent in two mutually perpendicular spatial coordinate directions than the tool unit in the same spatial coordinate directions (para: 34, e.g. CCD camera system in which the photodiodes are arranged in a matrix can also be used as the measuring section).
Per claim 3, Hans et al. further teaches the machining center as claimed in claim 1, wherein the image sensor is a line sensor that extends in a first spatial coordinate direction and progressively measures in several successive steps along a second spatial coordinate direction perpendicular thereto, wherein the extent of the line sensor in the direction along the first spatial coordinate direction is greater by at least a factor of 20 than along the second spatial coordinate direction (para: 34 & fig. 2, e.g. a CCD camera system in which the photodiodes are arranged in a matrix can also be used as
the measuring section; enables the active length of a tool 3 to be measured with a smaller number of measurement series without reducing the number of measurement points 7 in a shorter measurement time than with a simple photodiode series).
Per claim 4, Hans et al. further teaches the machining center as claimed in claim 1, characterized wherein at least the line sensor and the light source move in the direction of the second spatial coordinate direction after each measurement (para: 26, e.g. an analogous effect also arises when the light beam 4 is initially interrupted by the tool 3 and, as it continues to move in the direction of the X-axis, strikes the photodiode again at the point of tangency).
Per claim 5, Hans et al. further teaches the machining center as claimed in claim 1, wherein the workpiece moves in the direction of the second spatial coordinate direction after each measurement (para: 27, e.g. to calculate a dimension, e.g. a tool diameter, in addition to the measured value originating from the light beam interruption and the tool center point from the data memories of the machine tool for the X and Y axis with use).
Per claim 6, Hans et al. further teaches the machining center as claimed in claim 1, wherein the illumination apparatus emits parallel, better still polarized and preferably coherent light (para: 27, e.g. to calculate a dimension, e.g. a tool diameter, in addition to the measured value originating from the light beam interruption and the tool center point from the data memories of the machine tool for the X and Y axis with use).
Per claim 7, Hans et al. further teaches the machining center as claimed in claim 1, wherein the light beam(s) of the illumination apparatus are not focused on the tool unit (para: 27, e.g. to calculate a dimension, e.g. a tool diameter, in addition to the measured value originating from the light beam interruption and the tool center point from the data memories of the machine tool for the X and Y axis with use).
Per claim 8, Hans et al. further teaches the machining center as claimed in claim 1, wherein the signal strength that a single pixel delivers under the incidence of light is evaluated, and a pixel is deemed to be darkened if its signal strength exceeds a certain proportion of a pixel that is considered to be detected as 100% illuminated, preferably 75% (para: 34, CCD camera, i.e. examiner notes that these feature are common to image sensors).
Per claim 9, Hans et al. further teaches the machining center as claimed in claim 1, wherein the positioning apparatus is designed such that the tool unit is able to be set in rotation during the measurement (para: 29, e.g. the speed of rotation is to be changed according to the idea of the invention at a constant scanning frequency so that the respective measuring point advances by a small angular section).
Per claim 10, Hans et al. further teaches the machining center as claimed in claim 1, wherein the machining center has a measuring chamber that is able to be darkened substantially completely and that preferably has light-absorbing inner surfaces (para: 33 & fig. 2, e.g. the contours of the tool 3 are imaged simultaneously on both sides of the photodiode line 6 and thus operational, e.g.
306 B. caused by temperature changes deformations of the machine tool or other disturbances are
without influence, the measured values recorded by the photodiodes 2a and 2b).
Per claim 11, Hans et al. further teaches the machining center as claimed in claim 1, wherein the rotating tool unit is positioned in front of a measuring grid and in that a digital image of the measuring grid with the tool unit in front of it is recorded (para: 04).
Per claim 12, Hans et al. further teaches the machining center as claimed in claim 1, wherein the positioning apparatus is designed such that it holds a tool unit to be illuminated by way of the illumination apparatus in position in front of the image sensor such that the image sensor is partially shaded by the tool unit (para: 33 & fig. 2, e.g. the contours of the tool 3 are imaged simultaneously on both sides of the photodiode line 6 and thus operational, e.g. 306 B. caused by temperature changes deformations of the machine tool or other disturbances are without influence, the measured values recorded by the photodiodes 2a and 2b).
Per claim 13, Hans et al. further teaches the machining center as claimed in claim 12, wherein extent or length of the shaded area is to be determined with an accuracy of at least 0.5 mm, in particular at least 0.25 mm, ideally of at least 0.1 mm para: 34, CCD camera, i.e. examiner notes that these feature are common to image sensors). 
Per claim 14, Hans et al. discloses a method for creating a digital twin of a tool unit consisting of a tool holder and a tool insert (para: 44 & fig. 2, e.g. for a measuring section according to FIG. 2, the evaluation unit is a self-sufficient data processing device that is independent of the machine tool and has access to individual files of the machine tool only for data exchange), wherein the tool unit is positioned in front of an image sensor that is divided into individual pixels for which it is output whether the pixel in question is illuminated or under illuminated (para: 21 & fig. 2, e.g. measuring section with multi-beam transmitter and a row of photodiodes, with which the tool is detected on both sides), and in that the tool unit is illuminated with at least one beam consisting of directed light that is either reflected from the tool unit or impinges on the image sensor (para: 34, e.g. a CCD camera system in which the photodiodes are arranged in a matrix can also be used as the measuring section; with such a device, not only one measuring point 7 on each side of the tool 3, but also a whole series of measuring points 7 depending on the number of lines are recorded with each recording), and in that the enveloping contour of the tool unit is calculated from the pixels that are wholly (para: 26 & fig. 2, e.g. an analogous effect also arises when the light beam 4 is initially interrupted by the tool 3 and,
as it continues to move in the direction of the X-axis, strikes the photodiode again at the point
of tangency).
Hans et al. fails to explicitly disclose partly shaded by the tool unit and are therefore under illuminated.
Pluss et al. however in the same field of endeavor teaches partly shaded by the tool unit and are therefore under illuminated  (para: 66-67, e.g. in the event that the enveloping surface HF runs within the target enveloping area HR at every location, the outer shape or the contour, respectively, of the rotary tool 21 or of the working surface 23, respectively, corresponds to the specification; in the case of the example illustrated in FIG. 4, it can be seen that the actual enveloping surface HF runs outside of the target enveloping area HR at a plurality of locations). 
Therefore, in view of disclosures by Pluss et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Hans et al. and Pluss et al. in order to process rotationally drivable rotary tool, comprising (i) a control device that specifies the target enveloping area for the rotary tool around the rotational axis of the rotary tool. 
Per claim 15, Hans et al. further teaches the method as claimed in claim 14, wherein the tool unit is set in rotation during the measurement (para: 29, e.g. the speed of rotation is to be changed according to the idea of the invention at a constant scanning frequency so that the respective measuring point advances by a small angular section)
Per claim 16, Hans et al. further teaches the method as claimed in claim 15, wherein the rotational speed is high enough that a shadow is cast, which is able to be recognized as a shadow that is cast with stationary lines (para: 27, e.g. to calculate a dimension, e.g. a tool diameter, in addition to the measured value originating from the light beam interruption and the tool center point from the data memories of the machine tool for the X and Y axis with use). 
Per claim 17, Hans et al. further teaches the method as claimed in claim 16, wherein, due to the rotation, all of the pixels that lie at least temporarily in the area of the shadow that is cast deliver only an average signal strength that is far enough from the signal strength of a 100%-illuminated pixel that the pixel in question is recognized as shaded, in particular when its average signal strength is at most 75% of a pixel para: 34, CCD camera, i.e. examiner notes that these feature are common to image sensors).
Per claim 18, Hans et al. discloses a method for creating a digital twin of a tool unit consisting of a tool holder and a tool insert (para: 44 & fig. 2, e.g. for a measuring section according to FIG. 2, the evaluation unit is a self-sufficient data processing device that is independent of the machine tool and has access to individual files of the machine tool only for data exchange), wherein the preferably rotating tool unit is positioned in front of a measuring grid and a digital image of the measuring grid with the tool unit in front of it is then recorded and the length of the measuring lines crossing in two spatial directions which are preferably orthogonal is then determined para: 34, e.g. a CCD camera system in which the photodiodes are arranged in a matrix can also be used as the measuring section; with such a device, not only one measuring point 7 on each side of the tool 3, but also a whole series of measuring points 7 depending on the number of lines are recorded with each recording), wherein, for measuring lines whose length is shorter than that of an undisturbed continuous measuring line in the same direction, the position at which the measuring line ends is determined and the enveloping contour (para: 26 & fig. 2, e.g. an analogous effect also arises when the light beam 4 is initially interrupted by the tool 3 and, as it continues to move in the direction of the X-axis, strikes the photodiode again at the point of tangency).
Hans et al. fails to explicitly disclose thus the image of the tool unit is calculated from the end points thereby obtained preferably by interpolation between immediately adjacent end points.
Pluss et al. however in the same field of endeavor teaches thus the image of the tool unit is calculated from the end points thereby obtained preferably by interpolation between immediately adjacent end points (para: 66-67, e.g. in the event that the enveloping surface HF runs within the target enveloping area HR at every location, the outer shape or the contour, respectively, of the rotary tool 21 or of the working surface 23, respectively, corresponds to the specification; in the case of the example illustrated in FIG. 4, it can be seen that the actual enveloping surface HF runs outside of the target enveloping area HR at a plurality of locations).
Therefore, in view of disclosures by Pluss et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Hans et al. and Pluss et al. in order to process rotationally drivable rotary tool, comprising (i) a control device that specifies the target enveloping area for the rotary tool around the rotational axis of the rotary tool. 
Per claim 19, Hans et al. further teaches a device for performing a method as claimed in claim 14 (para: 21 & fig. 2).
Per claim 20, Hans et al. further teaches the use of the shadow that is cast by a rotating tool unit on an image sensor that delivers an electronic light/dark signal in order to determine the enveloping contour of the tool unit within the scope of a computational collision check along a predetermined machining path and through a workpiece to be cut (para: 33 & fig. 2, e.g. since with a measuring section according to FIG. 2 the contours of the tool 3 are imaged simultaneously on both sides of the photodiode line 6 and thus operational). 
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Gai US 2011/0193936 A1, e.g. obtaining a panorama of a remote scene and a mapping relation between a coordinate system of the panorama of the remote scene and a coordinate system of the remote camera. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/               Examiner, Art Unit 2485